Citation Nr: 1517637	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-18 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the reduction of the disability evaluation for the Veteran's prostate cancer from 100 to 20 percent effective as June 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1967 to May 1970.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Action Ribbon and the Purple Heart.  

In March 2008, the New Orleans, Louisiana, Regional Office (RO) proposed to reduce the disability evaluation for the Veteran's prostate cancer from 100 to 20 percent.  In March 2009, the RO, in pertinent part, effectuated the proposed reduction as of June 1, 2009.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

The evidence of record at the time of the March 2009 reduction action did not establish material improvement of the Veteran's prostate cancer.  


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's prostate cancer from 100 to 20 percent effective as of June 1, 2009, was improper.  38 C.F.R. § 3.344 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103 (West 2014), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation for the Veteran's prostate cancer from 100 to 20 percent effective as of June 1. 2009, was improper.  Therefore, no discussion of VA's duty to notify and to assist is necessary as to that issue.  


II.  Reduction of the Evaluation for the Veteran's Prostate Cancer

The Veteran contends that the reduction of the evaluation for his prostate cancer from 100 to 20 percent effective as of June 1, 2009, was improper as the report of a February 2008 VA examination did not accurately describe his service-connected disability picture.  

The report of the February 2008 VA genitourinary examination states that both the Veteran's claims file and his medical records were not reviewed as they "were not requested by VARO" and "there is no data available to [the examiner] since he did have his [prostate] surgery in the private sector."  The VA physician commented further that: "[n]o residual of prostate cancer by PSA criteria so far, [p]athology report unavailable to me, and I cannot attest for recurrence of cancer or chance of recurrence."  

In the March 2009 reduction action, the RO stated that: "VA examination VA Medical Center, Shreveport, LA dated 02-12-08 indicated current residuals of the prostate cancer status post laparoscopic prostatectomy are urinary symptoms;" "[t]here is no evidence of treatment for residuals of genitourinary issues since the VA examination;" and "[i]n the absence of evidence to support the Veteran's disagreement and based on the evidence of record, the evaluation of prostate
cancer is reduced to 20 percent disabling."  

In the March 2010 statement of the case (SOC) issued to the Veteran, the RO clarified that "[b]ecause there is no recurrence or metastasis, the 100 percent evaluation is reduced and will be rated on the residuals of prostate cancer."  

Malignant neoplasms of the genitourinary system warrant a 100 percent evaluation.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014).  If there has been no local reoccurrence or metastasis, the residual disability will be evaluated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  338 C.F.R. § 3.344(c).  

The evidence of record at the time of the March 2009 reduction action contains no findings as to whether there had been a local reoccurrence or metastasis of the Veteran's prostate cancer.  Indeed, the February 2008 VA examination report, upon which the reduction action was specifically based, conveys that the examiner made no findings as to a reoccurrence of the Veteran's cancer and could not "attest for recurrence of cancer or chance of recurrence."  Notwithstanding the VA physician's express statement as to his inability to advance a determination as to whether or not there had been a reoccurrence of prostate cancer, the RO cited no competent evidence to support its conclusion that "there is no recurrence or metastasis."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In the absence of any specific and objective findings of the absence of either local reoccurrence or metastasis of the Veteran's service-connected prostate cancer, the Board concludes that the reduction of the evaluation for the Veteran's prostate cancer from 100 to 20 percent effective as of June 1, 2009, was improper.  38 C.F.R. § 3.344(c).  


ORDER

The reduction of the evaluation for the Veteran's prostate cancer from 100 to 20 percent as of June 1, 2009, was improper.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


